In an action to reform a deed, defendants Walsh appeal, as limited by their notice of appeal and brief, from so much of (1) an order of the Supreme Court, Dutchess County, dated October 18, 1976, as denied the branch of their cross motion which sought leave to serve an amended answer containing a counterclaim and (2) a further order of the same court, dated January 26, 1977, as, upon reargument, adhered to the prior determination. Appeal from the order dated October 18, 1976 dismissed, without costs or disbursements. That order was superseded by the order made on reargument. Order dated January 26, 1977 reversed insofar as appealed from, in the exercise of discretion, without costs or disbursements, and the said branch of the cross motion is granted. The time within which appellants may serve their amended answer is extended until 20 days after entry of the order to be made hereon. Leave to amend pleadings should be "freely given” (CPLR 3025, subd [b]) and in this instance there would have been no surprise or serious prejudice to the *732plaintiffs (see, e.g., Dransñeld v Eastern Seaboard Warehouse Corp., 43 AD2d 569). Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.